Title: From George Washington to Benjamin Lincoln, 14 November 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Novr 14th 1788.

Your letter of the 25th of last Month, accompanying the political

letters of Mr Adams, came safely to hand; and I have to acknowledge my obligations for both those favours.
There is good sense in the answers given by Mr Adams to the questions of Doctr Calkoen, combined with an extensive knowledge of the interests and resources of this Country. If there be in some instances an exageration of our force, it is not a matter of wonder—but the tenor of the whole performance rather affords a subject for admiration that so much accurasy should have been discovered in representations, mostly drawn from recollection. Indeed I was very much pleased with the perusal & doubt not but the work must have been well calculated to answer the good purposes for which it was intended.
I wrote pretty fully to you in Octobr and therefore shall be more concise at present. Our Assembly (according to different rep[or]ts) has proved itself to be, as was apprehended, very much under the influence of Mr Henry. The choice of Delegates for the Senate in Congress has fallen upon two Gentlemen, who are considered to be rather opposed to the New Constitution, viz., Mr Richd Henry Lee & Colo. Grayson. But notwithstanding they have been both of them sollicitous to obtain previous amendmts, Colo. Henry Lee told me lately that his Kinsman Mr Richd H. Lee had declared to him, a few days since, “he wished to see the Government fairly carried into execution & that such alterations only should be adopted, as might be found necessary from its errors or defects”—if these were not the very words the observations, I think, were to that import. A similar sentiment, I have been credibly informed, has been expressed to more than one person by Colo. Grayson. But the Foederalists in the Assembly, as I am given to understand, were exceedingly mortified that Mr Madison should have lost his Election by 8 or 9 votes. It is now much dreaded by the same characters, that the State (which is to be divided into districts for the appointment of Representatives to Congress) will be so arranged as to place a large proportion of those who are called Antifœderalists in that Station.
I will not add any of my own speculations & conjectures to these facts; but hasten to conclude with the strongest assurances of esteem & regard My dear Sir Your Most Obedt & Affecte Humble Servant

Go: Washington



P.S. As my last contained some very confidential observations I hope it has been duly conveyed to you.

